The agreed state of facts shows, not only that the plaintiff committed the possession of the cow in controversy to Golding, but that he gave Golding express authority to sell the cow; not only this, under the arrangement between plaintiff and Golding, Golding was given an interest in the property, or, at least, was to participate in the proceeds of the sale. The defendant had, on other occasions, bought of Golding, and on this occasion dealt with him as owner of the property, and without notice of his agency, or that plaintiff was owner of the cow.
We hold that the principles decisive of this case are stated in the following authorities: Bent v. Jerkins, 112 Ala. 485,20 So. 655; People's Savings Bank  Trust Co. v. Huttig Mfg. Co., 1 Ala. App. 399, 55 So. 929. And that the plaintiff was not entitled to recover.
The judgment of the law and equity court is therefore reversed, and a judgment will be here rendered in favor of the defendant.
Reversed and rendered.